WOLLHEIM, J.,
dissenting.
Whether to exercise our discretion to review an unpreserved, but plain, error is the reason I dissent from the well-reasoned majority opinion. All too often, the Supreme Court has reminded this court that we should exercise our discretion with utmost caution. For the reasons that follow, I conclude that this is not an appropriate case for the court to exercise its discretion. Accordingly, I respectfully dissent.
Appellant contends that the trial court erred in conducting the hearing without providing her the advice of rights mandated by ORS 426.100(1). Appellant acknowledges that her claim of error is not preserved. Generally, we do not reach error that was not “preserved in the lower court and * * * assigned as error in the opening brief.” ORAP 5.45(1). An exception applies when the error is plain or, in the terms of ORAP 5.45(1), “apparent on the record.” The state concedes plain error but urges that this is not an appropriate *329case for us to exercise our discretion to correct the error because appellant has not shown how she was prejudiced by the error. In other words, the state argues that the error was harmless.
Assuming that the state’s concession of plain error is appropriate, this court still must determine whether this is an appropriate case to exercise its discretion to correct the claimed error. See State v. M. T., 244 Or App 299, 303, 258 P3d 1288 (2011) (“A trial court’s failure to advise an allegedly mentally ill person as required by ORS 426.100(1) ‘is not only error, but it is plain error that we may exercise our discretion to consider despite an appellant’s failure to raise and preserve the issue at the hearing.’ [State u.] Ritzman, 192 Or App [296, 298, 84 P3d 1129 (2004)].” (brackets omitted; emphasis added)); see also State v. Fults, 343 Or 515, 523, 173 P3d 822 (2007) (assuming plain error and assessing only whether this court properly exercised its discretion to reach the claimed error). If the court considers an unpreserved claim of error, it must provide an express statement of the basis for the discretionary choice to consider the claim of error. Failure to do so is itself erroneous. Ailes v. Portland Meadows, Inc., 312 Or 376, 382, 823 P2d 956 (1991).
One factor we have considered in determining whether to exercise our discretion to reach an unpreserved claim of error regarding the trial court’s failure to provide the warnings required by ORS 426.100(1) is “ ‘whether the error was harmless.’ ” M. T., 244 Or App at 303 (quoting Ritzman, 192 Or App at 299); see also State v. Scharf, 201 Or App 71, 74, 116 P3d 949 (2005) (exercising discretion to reach unpreserved claim of error after concluding that the error was not harmless). Here, the harmlessness factor is of limited help.1 Appellant has not argued prejudice nor explained how she was actually harmed by the failure of the trial court to advise appellant of her rights contained in ORS 426.100(1). Indeed, appellant’s trial counsel claimed that appellant was aware of *330the “options” and “impacts” of continuing the case or proceeding. The discussion between appellant’s counsel and the trial court indicates that appellant received some of the advice required by ORS 426.100(1). The discussion between trial counsel and the trial court led the trial court to conclude that “that obviously means we can dispense with the explanation to her of her procedural and due process rights.” Trial counsel did not object.
But our decision whether to exercise our discretion is not dependent on whether appellant received all the advice of rights required by ORS 426.100(1). In determining whether to exercise our discretion to consider an unpreserved claim of error, this court must take a multifactorial approach. For example, in Ailes, the Supreme Court instructed this court of some of the nonexclusive factors this court must consider in deciding whether to exercise our discretion:
“the competing interests of the parties; the nature of the case; the gravity of the error; the ends of justice in the particular case; how the error came to the court’s attention; and whether the policies behind the general rule requiring preservation of error have been served in the case in another way, i.e., whether the trial court was, in some manner, presented with both sides of the issue and given an opportunity to correct any error.”
312 Or at 382 n 6.
More recently, the Supreme Court has discussed additional relevant factors that this court must consider before exercising our discretion to correct unpreserved plain error. For example, in Fults, 343 Or at 523, the court held that we had abused our discretion in reaching the defendant’s claim of unpreserved error. We had concluded that the trial court plainly erred and exercised our discretion to correct that error, explaining that “ ‘[t]he state has no valid interest in requiring defendant to serve an unlawful sentence.’ ” Id. at 521 (quoting State v. Fults, 210 Or App 150, 149 P3d 1248 (2006) (emphasis omitted)). Concluding that we had abused our discretion in reaching the defendant’s unpreserved claim of error, the Supreme Court explained that
*331“other factors also must be considered and may outweigh that one. Among the factors that may apply in this case are: (1) defendant’s apparent encouragement of the judge’s choice; (2) the role of the concurrent, permissible 36-month probationary sentence; (3) the possibility that [the] defendant made a strategic choice not to object to the sentence; and (4) the interest of the judicial system in avoiding unnecessary repetitive sentencing proceedings, as well as its interest in requiring preservation of error.”
Fults, 343 Or at 523.
Although this case does not involve the same strategic choice that occurred in Fults, we note that, during oral argument on appeal, appellant’s counsel conceded that appellant’s trial counsel came extremely close to inviting the trial court’s alleged error. Because the record in this case does not necessarily involve invited error, but rather “permits the conclusion that [appellant’s] failure to object was a conscious choice,” id., one of the factors described in Fults is helpful, viz., appellant’s apparent encouragement of the judge’s choice.
Other factors from Ailes include the competing interests of the parties, the gravity of the error, and whether the policies behind the general rule requiring preservation of error have been served in this case in another way. 312 Or at 382 n 6. Considering those additional factors, the record demonstrates that appellant’s counsel encouraged the court to proceed with the hearing. The trial court understood that encouragement to mean that “we can dispense with the explanation to [appellant] of her procedural and due process rights.” In this case, the encouragement by appellant’s counsel of the trial court’s choice militates against exercising our discretion to consider this unpreserved plain error.2
Moreover, consideration of the interests of the parties counsels against exercising our discretion. The indications in the record that appellant was, in fact, advised of *332some of her rights suggest that the gravity of the unpreserved claim of error is slight. Cf. Ritzman, 192 Or App at 300-01 (court’s failure to advise allegedly mentally ill person of rights under ORS 426.100(1) was harmless where documentary evidence established that she was read those rights). Indeed, appellant does not argue that she was actually prejudiced by the trial court’s error in this case.
One purpose of the preservation requirement is to allow the trial court to correct its error in the first instance. Peeples v. Lampert, 345 Or 209, 219, 191 P3d 637 (2008). That purpose would be undermined if we were to reach appellant’s claim of error here, after appellant encouraged the trial court to take the course of conduct that it did. Accordingly, I would decline to exercise the court’s discretion to reach appellant’s first assignment of error, which was not preserved.
The majority relies on Ritzman, 192 Or App 296, and State v. Allison, 129 Or App 47, 877 P2d 660 (1994). In Ritzman, we held that it was error when the trial court failed to advise the appellant of her rights, but we concluded that the error was harmless because the record included a written document that the appellant signed when the recommitment proceeding was initiated. 192 Or App at 299-301. In Allison, we reversed the trial court where the appellant’s trial counsel stipulated to the commitment and there was no discussion of the appellant’s advice of rights under ORS 426.100(1). 129 Or App at 50. However, Ritzman and Allison fail to contain any discussion of why we exercised our discretion to review the unpreserved challenge. Under these circumstances, those cases do not control here. Before reaching the unpreserved plain error, we must decide to exercise our discretion, and we must explain why we are exercising that discretion. Under the circumstances in this case, it is not appropriate for the court to exercise its discretion and reach the unpreserved plain error.3
*333Because I would conclude that this court should not exercise its discretion to review the unpreserved error, I respectfully dissent.
Nakamoto, J., joins in this dissent.

 Some of our cases imply that the failure to provide the appellant with the advice of rights is per se harmful. Nonetheless, this court must explain why it exercises its discretion to reach unpreserved plain error. If an appellant demonstrates why the failure to provide the required advice of rights harms the appellant, that would be a factor the court could consider in deciding to exercise its discretion to review the unpreserved plain error.


 One of the reasons not to reach unpreserved error is that it is important to allow the trial court the opportunity to correct any error. State v. Wyatt, 331 Or 335, 343, 15 P3d 22 (2000). Here, the trial court would be surprised by appellant’s argument on appeal, and it would have been easy for the court to correct this error.


 Because I would affirm on appellant’s first assignment of error, I would also reach her second assignment of error: that the state did not carry its burden to show she is mentally ill because she is unable to meet her basic needs under ORS 426.005(1)(e)(B). Based on the evidence in the record, I would conclude that the state proved by clear and convincing evidence that appellant was unable to meet *333her basic personal needs due to a mental disorder. State v. Cunningham, 190 Or App 202, 210, 78 P3d 125 (2003) (the state has the burden of proving, by clear and convincing evidence, that the person “would likely not survive in the near future because that person is unable to provide for [her] basic needs due to a mental disorder and that person is not otherwise receiving the care necessary for health and safety”).